Order entered December 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                              V.

      TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655

                                          ORDER
       Before the Court are appellant’s November 14, 2013 motion for an extension of time to

file a brief and appellant’s November 25, 2013 third motion to supplement the record. We

DENY appellant’s third motion to supplement the record.

       We GRANT appellant’s motion for an extension of time to file a brief. Appellant shall

file his brief on or before JANUARY 31, 2014. We caution appellant that if he fails to file a

brief on or before JANUARY 31, 2014, the appeal will be dismissed for want of prosecution

without further notice. See TEX. R. APP. P. 38.8(a)(1).

                                                     /s/   DAVID LEWIS
                                                           JUSTICE